The case is held, the decision is reserved, the mo*1117tion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his Alford plea of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]), and upon his guilty plea of criminal sale of a controlled substance in'the third degree (Penal Law § 220.39 [1]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). However, our review of the record reveals the existence of nonfrivolous issues for appeal, specifically, whether County Court erred in denying defendant’s motion seeking to suppress the photo array identification of defendant, and whether there was sufficient evidence of guilt in the record to support defendant’s Alford plea (see People v Richardson, 72 AD3d 1578 [2010]). Therefore, we relieve counsel of his assignment and assign new counsel to brief these issues, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Jefferson County Court, Kim Hawn Martusewicz, J.—Attempted Robbery, 1st Degree). Present—Scudder, P.J., Peradotto, Garni, Pine and Gorski, JJ.